 420DECISIONSOF NATIONALLABOR RELATIONS BOARDprivileged to refuse to bargain with the Union at any timefollowing the strike despite the pendency of the rival union'spetition. For, under well-established principles, no validquestion concerning representation could exist while theRespondent'sunfairlaborpracticesremained un-remedied,m and any loss of majority which might haveoccurred could be attributed to the Respondent's unlawfulconduct. In the light of this holding as to the continuingduty of the Respondent to bargain, I would also find, inaccord with the conclusion of the Trial Examiner, that theRespondent's unilateral increases in rates of pay and inemployee benefits, constitute per se violations of Section8 (a) (5) and (1) of the Act.Inview of the foregoing, I need not and do not passupon the other unfair labor practice issues consideredby my colleagues.20 See N. L. R. B. v. FranksBros.,321 U.S. 702; John Deere Plow Company, 82NLRB69; Pacific-Gamble Robinson Co., 88 NLRB 482; Metropolitan Life InsuranceCo., 91 NLRB473ARMSTRONG & HAND, INC.andDISTRICT LODGE 37,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL.Case No. 39-CA-272. April 28, 1953DECISION AND ORDEROn February 25, 1953, Trial Examiner James A. Shawissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirma-tiveaction, as set forth in the copy of the Intermediate Re-port attached hereto. Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following corrections, additions,and modifications.1.We agree with the Trial Examiner's finding that theRespondent refused to bargain with the Union on December19,1951, and at all times thereafter, in violation of Section8 (a) (5) and (1) of the Act. However, as the IntermediateReport omits some, and does not discuss fully other, factorswe deem material to this finding, we set forth below some ofthe crucial facts and the basis for our concurrence.IPursuant to the provisions of Section3 (b) of the Act,the Board delegated its powers inconnectionwith thiscase to a three-member panel[Members Houston,Styles, and Peterson].104 NLRB No. 70. ARMSTRONG & HAND, INC.421On December 10, 1951, the Union won a consent electionand was certified by the Regional Director as the bargainingagent of the Respondent's shop employees. On December 19theRespondent's president, Dawson, and manager, Prikryl,met with the Union's business agent, Houser, and members ofthe Union's shop committee. Houser there presented to Dawsonand Prikryl a written proposal for a contract, but the companyrepresentatives refused to discuss its provisions. Instead,Dawson announced that he had prepared and intended to poston the bulletin board that day certain notices which affected theemployees' working conditions, and, further, that any wage in-crease or decrease "would be up to Mr. Evans," the shop su-perintendent. Reluctantly, Dawson permitted Houser to read theprepared bulletins, about which the Union had not been previ-ously consulted. After reading them, Houser vigorously pro-tested, contending that by posting such rules and regulations, theRespondent was "attempting to circumvent the certified bar-gaining agent." Yet Dawson proceeded to have them posted, and,in the period from December 19 to 25, granted without the Union'sprior knowledge wage increases to some of the shop employees.By theirterms,2the posted rules became effective immedi-ately. 3 They contained, inter alia, an illegal nonsolicitationprovision, discussed hereinafter, and a statement: "It will notbe possible to draw up any working agreement with the unionuntil fuller understanding is had between the managementand shop employees. . . ." [Emphasis added.] Thus, at thethreshold, the Respondent required an "understanding" withthe employees as a prerequisite to agreement with the Union,and clearly demonstrated that the Respondent had no currentintention of bargaining in good faith with the Union.On December 21 the second meeting was held. Againnoprog-resswasmade toward reaching an agreement.However,President Dawson testified that at this meeting he suggestedthatManager Prikryl meet with the Union and "get what I2The first paragraph of 1 of the 2 notices read:"As of thisdate wage policies, hiring anddischarge practices, etc., will be the same as our parent corporation,Houston EquipmentCo., Inc.(HECO)." [Emphasis added.]The other notice began: "Until further noticethe fol-lowing actions or circumstances will be considered sufficient reason for immediate(as-of-the-hour)discharge."3The record clearly disproves Respondent's claim that these rules and regulations had beenin effect before this date, or that the notices set forth policies decided on'and communicatedto the employees before the advent of the Union.Althoughone of the notices referred to the44-hour workweek, which had been put into effect on October 15, 1951, the other rules re-ferring to (1) the supervision of Shop Superintendent Evans, who was being transferredthere from the parent corporation,(2)requirement of greater individual output, (3) workassignments,(4) overtime restrictions. (5) use of locker rooms, (6) hiring procedure withoutreference to union hall,(7) grievance procedure,and (8)the 16 grounds for immediate dis-charge, had never before been announced or put into effect. To the contrary,benefits, notrestrictions, had been promised by President Dawson who, according to Manager Prikryl,told the employees on October 15 that the conditions there "would be brought up to the levelof HECO, or better." No mention was made then of such things as grounds for discharge.Itisclear that the preelection agreement pertained only to changes before the election.Accordingly,we do not adopt the Trial Examiner's finding that the posting of the notices afterthe election and certification,without prior consultation with the Union,was a violation of thepreelection agreement,and we reject his reasoning thereon.283230 0 - 54 - 28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the ginger bread out of the way. By that I mean in theagreement there seemed to me to be a lot of things that werecovered in the notice I had posted and would be covered in anysensible agreement." [Emphasis added.]At the next meeting, on December' 26, Manager Prikrylrepresented the Company, and evidently followed his superior'sinstructions to get the "ginger bread" out of the way. Heagreed to the preamble of the Union's proposal, to provisionsdealing with recognition of the Union, adjustment of grievances,night-shift premium, safety andsanitation,bulletin boards, andjury service, and to parts of the provisions dealing with over-time, hours of service, seniority, arbitration, and vacations.The parties reached no agreement on the following substantialissues:Rates of pay, paid holidays, checkoff of union dues,and termination clause, as well as suchmatters asovertimefor Saturday work, 3 weeks' vacation for 10 years' service,4 hours of callout pay, and the Company's proposal that "skill"be an additional factor in applying seniority.The January 8, 1952, meeting lasted only a short time, withnothing accomplished. Thereafter, on January 13, the Uniontooka strike vote, and next met with the Respondent onJanuary 30. At this meeting, President Dawson as well asManager Prikryl was present for the Company. An agreementwas not reached, 4 and Houser threatened the Company witha strike, upon approval of such action by the Union's GrandLodge, unless the Company either signed a contract or pre-sented a counterproposal.Sometime after the January 30 meeting, Prikryl promised tosubmit a written counterproposal to the Union.5 Not receivingthe proposal by February 12, Houser wrote the Company,formally requesting "a written labor agreement proposal youare willing to sign and have become effective immediately."The Respondent, in its February 15 reply, promised to "makewhat progress we can toward drawing up a fair labor agree-ment contract, but we have no intention of submitting such anagreement within the seven days which you now demand."Then, revealing its animus toward the Union and its convictionthat by its unilateral action it was succeeding among the em-ployees in counteracting the Union, the Respondent added: "Wefeel that the bulk of our employees are convinced that the newmanagement is going to continue to improve working condi-tions,wages, etc., . . . regardless of your trouble-making4The Trial Examiner incorrectly referred to the Union's proposal for a checkoff of uniondues as a "demand for a union shop." The Respondent asserts that the Trial Examiner wasalso in error in stating that such union-security issue and the paid holidays were the principalpoints of contention between the parties at this time.Even assuming that there were otherprincipal issues at the January 30 meeting,we still agreewithhis finding of bad-faith bar-gaining.5The Trial Examiner found that in the address President Dawson made to the employeesshortly after the January 30 meeting, Dawson told them that the Respondent was willing tosign a contract with the Union provided it withdrew two particular demands.As this findingis based solely on hearsay, we do not rely upon it. ARMSTRONG & HAND, INC.423attempts to turn our employees against our management."[Emphasis addeda6Again, on February 25, Houser wrote the Respondent: "Thisis to confirm our telephone conversation of this date, at whichtime you were requested to comply with our February 12thcommunication within the next three (3) days, otherwise therewill be a picket line placed on your plant Thursday, February28, 1952."In the meantime, the parties met on February 27, at whichtimeHouser presented a modified union proposal, whichwithdrew the provisions for checkoff of union dues and for3weeks' paid vacation after 10 years of service, added the word"skill" as a factor in applying seniority, and reduced theproposed rates of pay 5 cents an hour. In the negotiation atthismeeting, Houser also agreed to delete the provisionsconcerning hours for the first and second shifts, to substitutea no-strike clause for a clause prohibiting supervisors fromusing the tools of the trade, and to reduce the callout timefrom 4 to 2 hours. There remained the issues of "justcause" for discharge, classifications and rates of pay, and thetermination clause.' On the issue of discharge for "justcause," the Respondent admits that it sought a definitionincorporating the "List of Immediate Discharge Offenses,"which was posted on December 19,8 and which we agreewith the Trial Examiner included an illegal nonsolicitationrule, discussed hereinafter.Aftermaking the various concessions, the Union againinsistedon the Respondent either signing a contract' or6 The new management had taken over the practically bankrupt Company on October 15,1951, at which tune President Dawson, though not granting an hourly wage raise,increasedthe number of hours to be worked from 40 to 44 per week,promised not to take away over-time made early in the week,and told the employees that conditions"would be brought up tothe level of HECO,or better."As noted above,individual wage raises were granted, withoutthe Respondent consulting the Union,on and after December 19,and other changes in work-ing conditions were unilaterally made on that date.7The Trial Examiner incorrectly found that the only issue between the parties was the onerelating to discharges.Contrary to the Respondent's contention, the Union's proposal that a wage reopening clause,reserving the right to the Union to strike if the parties failed to agree on the modificationswithin 60 days, was not violative of Section 8 (d) of the Act Wilson&Co., Inc.,89 NLRB310.Moreover,the record does not support the Respondent's contention that the Union wasadamant in its demand for this clause.On the contrary,the Respondent,in effect,admittedthat this was not a major issue by reporting in its letter to the Board representative onFebruary 26, 1952, that "Houser...stated in later sessions...that the new wage rateswere ample and that the only real issue was the check off. When we told him we would notgrant this he immediately threatenedto strike the plant."Contrary to the Respondent's contention,we further find nothing in the record to supportits assertion that the Union was not bargaining in good faith.8Although the Respondent had requested that the words in the Union's proposal, "Dis-charge for just cause," be deleted entirely (which would have had the effect,as found by theTrial Examiner,of permitting the Company"to discharge with or without cause"), we donot agree with him that the Respondent"insisted" on such a deletion.Itwas the Respondent,not the Union,which proposed that the clause be "spelled out."9 The Union desired the Respondent to sign the modified proposal, which was to incorporatethe additional concessions made by the Union at the February 27 meeting,or a contract likethe Long Reach contract.President Dawson admittedly agreed to sign the latter type contract,but before realizing that it contained provisions for 6 paid holidays and 3 weeks'vacationafter 10 years'service. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresenting a counterproposal as it had promised. The Re-spondent refused.10Thereupon, Business Agent Houser re-iterated the Union's position that the Respondent either do so,or the Union would "throw up a picket line." The Respondentstill refused, and the meeting broke up with the Union rein-stating its request for dues checkoff.As found by the Trial Examiner, the Union waited untilMarch 10, 1952, to establish the picket line, in the hope thatin the interim the Respondent would change its position.Then, on March 10, when the Union began picketing, theRespondent posted a seven-page document styled "Articlesof Agreement Between Armstrong and Hand, Inc., and Arm-strong, &Hand, Inc., Employees," which contained many ofthe items covered by the Union's proposal." It granted two5-centwage increases, effective September 1, 1952, andMarch 1, 1953; provided that Labor Day would be a paid holi-day; and granted other benefits never offered to the Union. Itpatentlydemonstrated thereby its unwillingness to makecounterproposals to the Union, for it took the very agreemett,which might well have servedas a basisfor furthernegoti-ationwith the Union, and promulgated it unilaterally toinaugurate new terms and conditions of employment, inderogation of the Union. Moreover, the preamble revealinglyrecited:"Section 1. This unilateral (one-way) agreementconsists of a set of guarantees granted by Armstrong andHand, Inc., to its shop employees in order to assure themthat the corporation is anxious to reach a reasonable workingagreement with them even though the IAM union businessagent supposedly representing them has prevented sensiblebargaining and relationships." [Emphasis added.?Fifteen days later, on March 25, representatives of theEmployer and the Union met, and President Dawson admittedlyrefused to negotiate while the picketing continued. Since thatdate the parties have not met, though the Union has expressedits desire to resume negotiations.In view of (1) Respondent's refusing to negotiate on De-cember 19, 1951, in the meeting with the certified bargainingagent of its employees, and simultaneously announcing to itsemployees that an understanding with them was a prerequisiteto agreement with the Union, (2) its relegation of wage deter-minations to the unilateral determination of its shop super-intendent, (3) its posting of changes in working conditions onDecember 19 without prior consultation with the Union, (4)itsunilateral granting of wage raises from December 19to 25, (5) its refusal to present a counterproposal under thecircumstances of this case, (6) its posting of the "Articlesof Agreement" on March 10, 1952, inlieuof making a counter-proposal, (7) its outright refusal to bargain on March 25 and10As there is no support therefor in the record, we overrule the Trial Examiner's findingthat the Respondent also refused to sign an agreement embodying the matters agreed upon.ttBeginning with a preamble,the document contained provisions relating to coverage,representation,hours of work, classifications and rates of pay, seniority,bulletin boards,grievances,arbitration,night-shift premium, jury service, safety and health, managementprerogative,and terms of agreement. ARMSTRONG & HAND, INC.425thereafter, and (8) its conduct throughout the negotiations, weare convinced that the Respondent, while at times going throughthemotions of bargaining, did not negotiate with the Unionwith an open mind and a sincere purpose to find a basis foragreement.We therefore concur in the Trial Examiner'sfinding that the Respondent's conduct during the negotiationswith the Union failed to meet the standard of good-faithbargaining required by Section 8 (d) of the Act, and constitutedrefusal to bargain in violation of Section 8 (a) (5) and (1) oftheAct. Moreover, we find that Respondent's unilateral actionwith respect to wages and working conditions, as outlinedabove, and its outright refusal to negotiate with the Unionduring the strike, constituted independent violations of Section8 (a) (5) and(1) of the Act.2.As we have found, above, that the Respondent's unilateralaction in posting the notices on December 19, 1951, was bothper se aviolation of Section 8 (a) (5) and (1),and an integralpart of the bad-faith bargaining on the part of the Respondent,we do not concur in the Trial Examiner's finding that thepostingofthenoticeswas also an independent 8 (a) (1)violation. 12We agree, however, that the nonsolicitation rulecontained therein, providing for immediate discharge for "Unionactivity on company time or on company remises" [emphasisadded], was an independent 8 (a)(1) violation."ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent, Armstrong& Hand, Inc., Houston, Texas, its officers,agents, successors,and assigns,shall:1.Ceaseand desist from:(a)Refusingto bargaincollectively concerning rates of pay,wages,hours of employment, and other conditions of employ-ment with District Lodge 37, International Association ofMachinists, AFL, as the certified exclusive representative of12Stow Manufacturing Co., 103 NLRB 1280.is We reject the Respondent's contention that its restraint of union activities was reason-able, in view of another provision in the posted notices,reading:"Locker rooms are not to beused as union recruiting halls although the management feels the shop employees are duesome privacy under present circumstances,and the management will avoid using lockerrooms as much as possible.In the event that shop employees desire to use locker rooms forany private meetings before, during,or after working hours, they need only to give the ShopSuperintendent immediate notice to assure complete privacy." Assuming without decidingthat the quoted provision had a modifying effect on the nonsolicitation rule,we should never-theless find the restriction against union solicitation to be violative of the Act. The Boardhas held that the requirement that employees obtain permission to engage in union activitieson company property on their own time is an 8 (a) (1) violation.Grand Central Aircraft Co.,Inc., 103 NLRB 1114.The notices also contained two additional prohibitions,restricting protected concertedactivity on the part of the employees.The provisions forbade:"Contacting and talking toprospective employees...at lunch time in shop..."and "Griping on company premisesabout the rates of pay or work output of others..."However, as no exception was filed tothe Trial Examiner's failure to find these additional violations,we make no finding thereon. 42 6DECISIONSOF NATIONAL LABORRELATIONS BOARDallproduction and maintenance employees,including truck-drivers,exclusive of office clerical employees,watchmen,guards, professional employees,foundry employees,and su-pervisors as defined in the Act.(b) Issuing or enforcing a rule prohibiting or requiring per-mission for union solicitation on company premises duringemployees'nonworking time.(c)Posting unilateral notices of wages and other companypolicies,or granting unilateral"guarantees"to shop em-ployees, or taking any other unilateral action in derogation ofthe above-named Union'sright to act as the exclusive repre-sentative of the employees in the above-described unit, withrespect to any matter properly subject to the collective-bargaining process.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistthe above-named organization,or any other labor organization,tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all of such activities,except to theextent that such right may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Upon request,bargain collectively concerning rates ofpay,wages, hours of employment,and other conditions ofemployment with District Lodge 37,International AssociationofMachinists,AFL, asthe certified exclusive representativeof all employees in the aforesaid appropriate unit, and if anunderstanding is reached,embody such understanding in asigned agreement.P(b) Rescind immediately its rule forbidding or requiring per -mission for union activity on company premises insofar as itforbids or requires permission for union solicitation on em-ployees'nonworking time.(c)Post at its plant in Houston,Texas, copies of the noticeattached hereto and marked "Appendix A."14 Copies of suchnotice,tobe furnished by the Regional Director for theSixteenth Region,shall,after being duly signed by Respondent'sauthorized representatives,be posted by Respondent immed-iately upon receipt thereof,andmaintained by it for sixty(60) consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by Respondentto insure that such notices are not altered,defaced,or coveredby any other material.14 In the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ARMSTRONG& HAND, INC.427(d) Notify the Re ional Director for the Sixteenth Region inwriting withinten (10)days from the date of this Order whatstepsthe Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies ofthe National Labor Relations Act, we hereby notify you that:WE WILL bargain collectively, upon request, withDistrict Lodge 37, International Association of Machinists,AFL, as the certified exclusive representative of allemployees in the bargaining unit described herein withrespect to rates of pay, wages, hours of employment, andother conditions of employment and, if an understandingisreached, embody such understanding in a signedcontract. The bargaining unit is:All production and maintenance employees of Armstrong& Hand, Inc., Houston, Texas, including truckdrivers,butexcluding office clerical employees, watchmen,guards,professional employees, foundry employees,and supervisors as defined in the Act.WE HEREBY rescind our rule forbidding or requiringpermission for union activity on company premises insofaras it forbids or requires permission for union solicitationon employees' nonworking time.WE WILL NOT post unilateral notices of wages andother company policies, or grant unilateral "guarantees"toshop employees, or take any other unilateral actioninderogation of the above-named union's right to actas the exclusive representative of our employees in theabove-described unit, with respect to any matter properlysubject to the collective-bargaining process.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to joinor assisttheabove-named organization, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining orothermutual aid or protection, or to refrain from anyand all such activities, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National LaborRelations Act.All our employeesare free tobecome,remain, or torefrainfrom becomingor remaining,members of District Lodge 37, 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAssociation of Machinists, AFL, or any otherlabor organization except to the extent that such rights maybe affected by an agreement in conformity with Section 8 (a)(3) of the Act.ARMSTRONG & HAND, INC.,Employer.Dated................By....................................................(Representative)(Title)This noticemust remain posted for 60 daysfrom the datehereof, andmust not be altered,defaced,or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a chargedulyfiled on March25, 1952, by District Lodge 37,International AssociationofMachinists. AFL, herein called the Union,the GeneralCounsel of the National LaborRelations Board,herein calledthe General Counsel andthe Board,issued his complaint onJuly 22,1952, againstArmstrong & Hand, Inc., Houston, Texas,herein called the Respondent,alleging violationsof Section8 (a) (1) and(5) and Section 2 (6) and(7) of the National LaborRelations Act, as amended,61 Stat 136,herein calledthe Act.Copies ofthe charge and of the complaint,togetherwith noticeof hearing thereon, wereduly served upon the Respondentand the UnionWith respectto the unfair labor practices,the complaint alleged in substancethat theRespondent(1) since on or about December19, 1951,refused to bargain collectivelywith theUnion although the Unionhad been designated and selectedthe collective-bargaining repre-sentative by Respondent's employees in a certain appropriateunit by a majorityof said em-ployees in an electionconductedby the Board on or about November30, 1951,and (2)engagedin certainstated conduct whichinterferedwith,restrained,and coerced its employees in theexerciseof the rightsguaranteedin Section 7 of the Act.Respondentduly filedan answer to the amended complaint denying thecommission of thealleged unfair labor practices.Pursuant to notice,a hearing was held before the undersigned,the duly designated TrialExaminer,atHouston,Texas, on November 24, 25,and 26,1952. The General Counsel andthe Respondent were representedby counsel, and the Union by lay representatives. Fullopportunity was granted the parties to be heard, to examineand cross-examine witnesses,and to introduce evidence pertinent to the issues.At the conclusion of the taking of the evi-dence,the GeneralCounsel movedto conform the pleadingsto the proofwith respect to minormatters such as names, dates,and the like.The motionwas grantedwithout objection. Thepartieswaived oralargumentThe parties were advised of their right to fileproposed find-ings of fact and conclusions of law basedthereon, and briefs insupport oftheirrespectivepositions.Briefs were receivedfrom the General Counsel andcounsel for Respondent on orabout January 12, 1953, andhave been duly considered by the undersigned.Upon the entire record in the case and from his observation of the witnesses, the under-signed makesthe following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTArmstrong&Hand.Inc., the Respondent herein, is a Texas corporation with its principaloffice and place of business located at 2701 Foote Street,Houston,Texas. It is engaged in themanufacture,sale,and distribution of steel castings and related products,and is a whollyowned subsidiary of Houston Equipment Corporation, of which more anon hereinafter.The Respondent in the course and conduct of its business operations at its Houston,Texas,plant during the 12-month period ending July 1952,which period is representative of all ARMSTRONG & HAND, INC.429times material herein,sold products consisting principally of steel castings valued in excessof $50,000.of which more than 75 percent was shipped in interstate commerce from itsHouston,Texas, plant to points outside the Stateof Texas,said products being purchased bythe United StatesArmyEngineers to be used in connection with engineering projectsThe Respondent concedes and the undersigned findsthatit is engaged in interstate com-merce within the meaning of Section 2 (6) and(7) of the Actas amendedII.THE LABOR ORGANIZATION INVOLVEDDistrictLodge 37.International Association of Machinists.AFL, isa labor organizationwithin the meaning of Section 2 (5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESThough thecomplaint alleges that the Respondent has refused to bargain in good faith withthe Union since on or about December19, 1951,the undersignedis convinced thata resumeof the events prior tothatdate is in order so thatwe mayproperly understand the atmospherein which the parties met afterthe Unionwas certified as the exclusive bargaining agent of theRespondent's employees in the unit found appropriateby the Board.From whatthe undersigned gleansfrom the record the Unioncommenced its organizationdrive amongst the Respondent's employees sometime in the latter partof Septemberor earlyinOctober 1951. On October 4, 1951, the Unionwrote the Respondentthat itrepresented amajority of its employees and requested recognition as their exclusive bargaining representa-tive.Receiving no reply tothisletter theUnion thenresorted to the processes of the Boardand filed a petition for certification of representative pursuant to the provisionsof Section9 (a) and(c) of the Act.iAt about thissame time the then owners of the Respondent were contemplating a sale oftheir interests to a group of individualswho ownedand/or controlled a majority of the stockin theHouston EquipmentCompany,Inc , of Houston, Texas, hereinafter referred to asHeco The latter company was engaged in a lineof businesssimilar to that of the RespondentCompany.Though not exactly competitors their businesses complemented one another, thatis, the equipment in the Respondent's plant was designed to machine and tool heavier castingsand the like than that used by the Heco plant.The then ownersof 95percent of the RespondentCompany'sstock and actively engaged inits operations were Messrs.James C Pace and WilburJ Dedman,bothof Houston, TexasA description of the operations of the RespondentCompanyand that ofHeco,as well as theownership of both enterprises,iswell described in the credible testimonyof R. J.Crump,vice president and treasurer of the RespondentCompany atthe time of the hearing herein. Itfollows below:Q.When did Heco acquire the ownership of Armstrong&Hand, Inc ?A. It acquired it on a conditional basis on 15 October 1951 We had about a month, asIrecall it,exactly a month in which to determine whether or not we would finalize ourownership of that corporation.Q.You use the word"we." Wouldyoudesignate to whom you refer?A.By "we,"at that point I refer to the Houston Equipment CompanyQ.Now,who owned Houston Equipment Company immediately prior to October 15,19529A.Mr R. A.J.Dawson, Joseph R. Crump,Walter J.Grace, Mrs R A. J. Dawson,W.W. Reeder,LionelWheeler.Ithink those are substantially all the major stock-holders.Q.All right, sir.Who actively operated HECO?A.Mr. Dawson, myself, on a part-time basis, though I was active in the management,not full time;Mr. Reeder,Mr. Wheeler.Q,What type of business did Armstrong&Hand,Inc. conduct and do on or aboutOctober 15,1951 and immediately prior thereto?A.They were primarily what we call a job shop.They accepted contract and repairwork of a highly specialized nature as distinct from engaging in repetitive manufactureof certain types of equipment or certain articles.Q. what type of goods or articles did they process in that plant?A.They manufactured,under individual contract,large pieces of equipment,such as,dredge heads for the Corps of Engineers,lock parts and gates for large dams; theyiCase No. 39-RC-376--General Counsel's Exhibit No. 11. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepaired calendar rolls or even manufactured calendar rolls and large pulleys. Theymanufactured repair parts for large Diesel engines. They repair Diesel engines; manu-factured large parts for marine pumps. That's the general picture.Q.What type of work was HECO engaged in at that time?A.HECO was engaged both in contract work and in manufacture of a specific line ofequipment. HECO accepted contracts for special manufacture. They also manufacturedequipment for pipe line industry. The work at HECO, on the whole was lighter than thework at Armstrong & Hand, that is to say, the machinery that was used and the equip-ment that was built were smaller. The machine tools at Armstrong & Hand in generalare heavier than at HECO, but the general line of work is the same.Q.All right, sir.Who were the owners of Armstrong & Hand, Inc immediately prior to October 15,1951?A.There were two major stockholders who, if I recall correctly, owned about 95percent of the stock of Armstrong & Hand, Inc., at that time. There were James C. Paceand Wilbur J. Dedman.TRIAL EXAMINER SHAW: Dedman?THE WITNESS. Yes, sir, D e-d-m-a-n.A. (continuing) Both of Houston, Texas, both active in the corporation.At the time the conditional salesagreementreferred to in Crump's testimony was enteredinto between the parties on October 15, 1951, Armstrong & Hand, Inc., was in dire financialstraits, in fact it was unable to meet its then current payroll. Moreover, the working con-ditions in the plant, to say the least, were bad, and the scale of wages below that paid inplants engaged in similar operations in the Houston area. With this in mind, R. A. J. Dawson,then president of Heco, and the then to be president of Armstrong & Hand, Inc., made aspeech to the employees of Armstrong & Hand, Inc., on or about October 15, 1951, in which,generally speaking, he promised to improve their working conditions, and raise their wagesto a point where they were comparable and in some respects higher than those paid at Heco,of which more anon. At this time the Respondent had about 20 employees in its machine shopand around 12 or 13 in its foundry.Prior to making the above speech to the employees and during the time Heco was con-templating the purchase of the Respondent's physical property and business, Dawson had metwith Walter F. Prikryl, the then plant superintendent, and discussed with him the plant Hecohad in mind in the event they purchased the plant. Among the matters they discussed werethe working conditions in the plant. In the course of their conversation in this regard Dawsonasked Prikryl to tell the employees that if and when Heco took over the plant their workingconditions would be brought up to the standards then prevalent at Heco. Prikryl agreed andfrom what the undersigned can glean from the record d;d as requested, sometime aroundSeptember 20, 1951.At the time Heco was negotiating with the owners of the Respondent they were assured byMessrs. Dedman and Pace that there was no union activity amongst their employees. Accord-ing to Crump the first the new owners of the Respondent Company knew of the Union's claimof representation of the employees in the plant was sometime around October 19, 1951, whenthey received a letter from Mr. Clifford W. Potter, officer-in-charge of the Board's Sub-regionalOffice in Houston, Texas, in which he made inquiry of the Respondent as to why ithad not complied with his request for information needed in the Board's investigation of theUnion's claim of representation of the employees in its plant. The new officers of the Re-spondent, that is, Messrs. Crump and Dawson, immediately got in touch with Mr Potter andaccording to both they then learned for the first time of the Union's claim of representationShortly thereafter Potter arranged a meeting between representatives of the Union and theRespondent.The meeting was held in Potter's office on October 23, 1951 Present for theUnion was A. H. Houser. senior businessagentin charge of its Houston office, Messrs.Dawson and Crump for the Respondent, and Potter.During the course of the meeting Dawson and Crump "laid the cards on the table" so tospeak;and related to Houser and Potter the circumstances surrounding the purchase of thestock of the Respondent Company by Heco They recited the financial difficulties of the Re-spondent at the time Heco took over, the immediate need for some change in the working con-ditions of the employees, the financial arrangements Heco had made to pay for the stock ofthe Respondent's former owners, and in fact gavethose present a complete and honest pictureof all the circumstancessurroundingthe change in ownership of the Respondent. Dawson inparticular stressed the point that some assurance had to be given the employees of the Re-spondent that their working conditions would be improved under the new management in orderto keep the plant in operation, and that it was for this reason he had made his speech to the ARMSTRONG & HAND, INC.431employees on October 15, 1951. The representatives of the Respondent also pointed out toPotter and Houser that in order to finance the purchase of the stock of the Respondent, Hecowas forced to issue and sell its stock to investors in the Houstonarea,and that they, that is,Dawson and Crump, had assured prospective purchasers that there was no labor "problem"in the Respondent's plant. Consequently, they were afraid that if the Union persisted in itsdemand for an election amongst the Respondent's employees, the resulting publicity wouldtend to hurt the sale of Heco stock which was absolutely essential if the conditional sale wasto be completed, and that if this occurred and the sales agreement "fell through," then allconcerned would lose, so to speak, because the condition of the Respondent Company beforeHeco took over was in such a precarious financial condition that further operation of the plantwas impossible.Houser,the Union's representative,was impressed and as a result agreedto withdraw the Union's petition for an election. The upshot of the meeting is best stated ina letter drafted by Potter to the parties which is set forth in its entirety herein below.Houston Sub-Regional Office306 Republic BuildingHouston 2, TexasOctober 23, 1951Mr. J. R.Crump, Treasurer and Vice PresidentHouston EquipmentCompany, Inc.5515 Clinton DriveHouston, TexasMr A. H. Houser,Senior Business RepresentativeInternationalAssociation of Machinists712 Hermann BuildingHouston, TexasGentlemen:Re:Armstrong&Hand, Inc.Case No. 39-RC-376Thisletter is to confirm the understanding and agreement reached by you in my officeon October 23, 1951.The Employer, Houston Equipment Company, Inc., has explained that it is in the proc-ess of attempting to purchase Armstrong & Hand, Inc., and to make a profitable andgoing business out of Armstrong & Hand, Inc.In order that the Company may be given full opportunity to accomplish this objective,theUnion is `withdrawing, without prejudice, 'the petition which was filed in the above-captioned case` under date of October 9, 1951. You have mutually agreed that withinthirty days you will execute a written agreement for a consent election, said election to beheld within sixty days, or failingto enter into such agreement, that the Unionwill be atliberty after thirty days to file a new petition for investigation and certification.You have agreed that the eligibility date for the consent election to be held in connec-tionwith a new petition will be as of October 23, 1951, at which time there are seven-teen persons employed in the machine shop unit which the Union and Company agree is anappropriate bargaining unit.You have alsoagreed that until a new petition has been filed and an election has beenheld, that the Employer will make no changes as to wages, hours,or conditions of em-ployment without first having informed the Union in writing of the desired or contem-plated changes. [Emphasis supplied.]On the basis of this understanding I have approved the withdrawal request filed by theUnion in the above-captioned case.Sincerely,Clifford W. PotterOfficer-in-Charge 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the above letter sets forth in clear and concise language a resume' of what trans-pired at the meeting of October 23, 1951,the undersigned deems it unnecessary to reciteherein at length the testimony of Dawson, Crump, and Houser in this regard, particularlysince he is convinced and finds from the record as a whole that the letter is a fair and im-partial summation of their testimony in this regard. Suffice it to say that generally speakingthere is little if any variance in their testimony in this regard, when considered in the lightof the whole recordPursuant to the conditions set forth in the above letter the parties executed an agreementfor a consent election on November 26, 1951. Under the terms of the agreement the electionwas to be held at the Respondent's plant on November 30, 1951.The election was held as scheduled, and a majority of the employees selected the Union astheir exclusive representative for the purposes of collective bargaining with the RespondentOn December 10, 1951, the Union was certified as the "exclusive representative of all theemployees in the unit defined in the Agreement for Consent Election for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, and other con-ditions of employment."t The appropriate unit being as follows:12.The appropriate collective bargaining unit -Included:All pt'oduction and maintenance employees, including truck drivers.Excluded: All other employees, including office and clerical employees, watchmen,guards, professional employees, foundry employees and supervisory employees as, de-`fined in the Act, as amended.There is no disagreement as to the appropriateness of the unit,consequently the undersignedfinds as did the Board that the unit described above is appropriate for the purposes of col-lective bargaining.The first meeting of the parties after the Union was certified as the bargaining agent washeld at the offices of the Respondent on December 19, 1951. Present for the Union wasA.H. Houser, 8 its business agent, and Messrs Dawson and Prtkryl. At this meeting Houserpresented to the representatives of the Respondent a written proposal for their consideration,and attempted to discuss its contents with them They refused to do so Houser then re-minded them that the Union had withdrawn its petition for an election at their request and hadattempted to cooperate with the Respondent during the pendency of the transfer of ownershipof the'Respondent's business As the undersigned interprets the record, Houser's entreatiesfell on deaf ears and no progress whatever was made at the meeting towards finding a com-mon ground as a basis for negotiating some sort of an agreement between the parties Byand large the only important matter that was discussed by the parties at the meeting wasDawson's announcement that he had prepared and intended to post on the Respondent's bulle-tin board that date,December 19, 1951,a list of rules and regulations that were to becomeeffective at once.Houser asked Dawson what they were and after awhile Dawson reluctantlypermitted him to read the prepared bulletin.Since the undersigned considers Dawson's ac-tion in this regard of the utmost importance in his ultimate findings,they are set forth intheir entirety herein below:WAGE POLICIES EFFECTIVE DECEMBER 19, 1951UNTIL FURTHER NOTICEAs of this date wages, wage policies,hiring and discharge practices,etc., will be thesame as our parent corporation,Houston EquipmentCo., Inc. (HECO).The new Shop Superintendent,Mr. Tom Evans,will hire, promote, demote,and dis-charge-all shop personnel.The ShopSuperintendent has been authorized to grant immediate and future pay in-creases up to certain ceilings for each type of work depending upon individual employeeability,attitude, industry, and output In other words, the shop employee will to somedegree, "write his own pay check.-2 Quoted portions from "Certification of Representatives," Case No. 39-RC-397.3 Though the record indicates that members of the shop committee were present at this andsubsequentmeetings, the undersigned deems it unnecessary to set forth the name of eachand every member at the various meetings, particularly because Houser actually presentedthe Union's position at most of the meetings, and for the further reason that the individualson the shop committee changed from time to time. ARMSTRONG & HAND, INC.433These wage limit increases have been made partly at Evans suggestion with a view ofattempting to have the same pleasant management-employee relationships that haveexisted for yearsat HECO.High wages have been maintained at HECO and men kept on the payroll during slackperiods only because executives have been willing to do without current salary. HECOtoday owes many thousands in back salaries to several executives who own interests inthe company.HECO has consistently paid higher top wages than other. Houston comparable concernsworking under union work contracts,and Armstrong and Hand is likewise willing toattempt to do so even though it will quickly prove uneconomical unless additional individualworker interest, industry,and cooperation with the Shop Superintendent results in addi-tional productionWages will be reduced below their present level to a figure more representative ofindividual worker output or the worker will be discharged if individual production doesnot promptly increase.Employees will be given only logical assignments and their regular pay rate will bemaintained even if they are asked to temporarily use other machines.All inside shop employees are expected to work 44 hours a week, more or less, andwill not usually be laid off later in any pay week to avoid paying for overtime even above44 hours a weekReasonable restrictions will sometimes be placed on the overtime allowed to be ac-cumulated by employees working outside the shop because we feel that employee effi-ciency falls off rapidly under extreme overtime conditions.Employees will be kept informed of the wage scales and working conditions in otherHouston concerns comparable to Armstrong and Hand, Inc.Locker rooms are not to be used as union recruiting halls although the managementfeels the shop employees are due some privacy under present circumstances,and themanagement will avoid using locker rooms as much as possible.In the event that shopemployees desire to use locker rooms for any private meetings before, during, or afterworking hours, they need only to give the Shop Superintendent immediate notice to assurecomplete privacy.Since the management does not believe that the certified union can or will assist A & Hto get additional efficient and high class shop personnel the management will continue toness conditions good men are naturally hard to find and only high wages (which are justi-fiedby higher output) and superior working conditions can possibly influence the fewgood men available today. [Emphasis supplied.]Itwill not be possible to draw up any working agreement with the union until fullerunderstanding is had between the management and shop employees,and the managementsincerely hopes that employees meet it half way.NOTICE:LIST OF IMMEDIATE DISCHARGE OFFENSESUntil further notice the following actions or circumstances will be considered suffi-cient reason for immediate (as-of-the hour) dischargeThe Shop Superintendent has full authority to immediately discharge employees andhas already been given instructions to discharge for the reasons below without con-ferring further with the managementAny grievances of any sort are to be first taken up with the shop superintendent, anduntil further notice,subsequent appeal to the Manager or other corporate officials musttake place through outside channels1.Defacing,altering,destroying,removing, or writing upon notice posted by themanagement.2.Reading of newspapers, magazines, periodicals, etc., on company time.3.Union activity on company time or on company premises. [Emphasis supplied.]4Contacting and talking to prospective employees on company time (or at lunch timein shop) in attempts to influence them (Signs will be posted so that prospective employeeswill be routed to Shop Superintendent.)5.Refusal to accept logical work assignments.6.Refusal to accept or use new or more efficient tooling to increase output7Refusal to maintain maximum work output.8.Impeding the work of others, or asking or threatening others because of increasedproduction on the part of others. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Gripingon companypremisesabout theratesof pay or work output of others. Unionrepresentativecan take suchmatters upwith ShopSuperintendent.10.Unfair criticism of any union.11.Unfaircriticismof A & H of HECOShop Superintendents or managements.12.Habitual useage of profane or sacriligeous language.13.Any indicationof past or present intoxication.14.Gamblingon premises.15. Involvementin any outsidematters leading to their arrest,confinement,or con-viction, past or present,under City of Houston, State of Texas, or U. S. GovernmentLaws.16. Insubordination.Upon reading the Respondent's proposals,Houser protested and pointed out to Dawsonamong other thingsthat by posting such rules and regulations the Respondent was "attemptingto circumvent the certified bargaining agent," which he contended was a violation of the ActHis protests were of no avail and the rules and regulations as set forth above were postedon the Respondent's bulletin board that date pursuant to President Dawson's instructions.As indicated above, no progress was made at the above -escribed meeting and as far asthe undersigned-can determine about all that was accomplished was an agreement by theparties to meet again on December21, 1951.At the meeting on December21, 1951,the same individuals were present as the representa-tives of their respective principals.Again no progress was made towards reaching an agree-ment on any of the Union's proposals as set forth in its proposed contract.A third meeting between the Union and the Respondent was held on December 26, 1951. AtthismeetingPrikrylrepresented the Respondent and at the onset of the meeting advised theUnion's representative,Houser. that Dawson would not be present and had authorized him torepresent the Respondent.The record shows that a great deal was accomplished at thismeeting.Prikryl agreed to many of the Union's proposals and disagreed as to others Therewas give-and-take between the parties and as far as the record is concerned an atmosphereof cooperation prevailed throughout the meeting.At the close of the meeting the parties agreedto meet again at an early date.The next meeting was held on January 8,1952.Present for the Union were Houser andmembers of the shop comniiiiee.Prikryl represented the Respondent.The meeting lasted buta short time, and nothing was accomplished.The parties met again on January 30, 1952. The Respondent was represented by PresidentDawson and Superintendent Prikryl.Houser and members of the shop committee representedthe Union.During the course of this meeting Dawson told the union representatives that hewould sign an agreement similar tothat which the Union had witha local concern,Long ReachMachine Works. Houser was familiar with the Long Reach agreement, having negotiated itwith that company, and agreed to sign a similar contract with the Respondent. At the timeDawson offered to signa contractsimilar tothL Long Reachagreementwith the Union; hewas not fully informed as to its terms.Upon being advised in this regard he withdrew hisoffer.The parties then discussed the Union's original proposal and were unable to come td asagreement.Accordingto therecord the principal points of contention between the parties atthis time were the Union's demand for a union shop and the question as regards paid bOli-days:On these two points they were unable to reach any agreement.As the undersignedinterprets the record,considerable bitterness developed at this meeting between Houser andDawson in their arguments over the Union's demand for a union shop. Neither would "give"on this issue. After considerable argument Houser told the representatives of the Respondentthat the membership of the Union had taken a strike vote, and at that time were awaitingapproval from the Grand Lodge of the Union to strike the Respondent's plant unless an agree-ment was reached between the parties.`In this atmosphere the meetingfinallybroke up.Shortly thereafter Dawson addressed the employees in the shop and during the course ofhis talk told them that the Respondent was willing to sign a contract with the Union providingitwithdraw its demand for a union shop and 6 paid holidays.5 When Houser was advised ofDawson's remarks he called a meeting of the union employees at whichtheyagreed to with-draw their demand for a union shop and 6 paid holidays.Sometime after the January 30 meeting Houser talked to Prikryl and in the course of theirconversation Prikryl promised to submit a written counterproposal to the Union. Accordingto the record the Respondent to date has failed to do so.4Upon the record as a whole the undersigned finds that the membership of the Union votedtostrike the Respondent's plant to enforce their contract demands on January 13, 1952.SSee the testimony of the witness Floyd Preston Green. ARMSTRONG & HAND, INC.435Following the action of the union membership in authorizing Houser to withdraw the Union'sdemand for a union shop and the six paid holidays. Houser sent the followingletter to theRespondent:REGISTERED- -RETURN RECEIPT REQUESTEDArmstrong & Hand, Inc2701 Foote StreetHouston, TexasFebruary 12,1952ATTENTION:Mr DawsonGentlemenRecently in speaking to Armstrong&Hand shop employees,you advised them you werewilling to sign a labor agreement with the Union. Believing you to be acting in good faithwhen you made the above statement,we hereby request you forward to the writer awritten labor agreement proposal you are willing to sign and have become effectiveimmediatelyUnless you comply with the above request within seven days,we can only assume youhave no desire to negotiate in good faith with the Union.Yours very truly,A. H. HouserSENIOR BUSINESS REPRESENTATIVE,On February 25, 1952,Houser wrote the Respondent the following letter-.REGISTERED- -RETURN RECEIPT REQUESTEDArmstrong & Hand, Inc.2701 Foote St.Houston, TexasFebruary 25,1952ATTENTION:Mr. DawsonMr. PrikrylGentlemen:This is to confirmour telephone conversationof thisdate,at which time you wererequested to comply with our February 12th communication within the next three (3)days, otherwise there will be a picketline placed on your plantThursday, February 28,1952Yours very truly,A. H. HouserSENIOR BUSINESS REPRESENTATIVE, 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 26. 1952,the Respondent wrote the Board as follows:ARMSTRONG AND HAND, INC.Founders,Engineers and Machines2701 Foote StreetHouston 10, TexasFebruary 26, 1952Mr. C. W.PotterNational Labor Relations BoardRepublic BuildingHouston 2, TexasDear Sir.Please send us at once the necessary instructions and forms so that we may file anunfair labor practice charge against A H. Houser,the Senior Business Representativeof the International Association of Machinists,District No 37We want you to understand that we hold no grievance against our union employeesor other union officials but that I have had enough of Houser's cunning and calculatedlying to our employees in a very obvious attempt to incite them against me and the restof our managementIhave worked here for six and a half years,first as a machinists, later as foreman,and, since our new stockholders took over,as Manager. Knowing personally the poorconditions under which we formally worked and that few of our employees can affordfor serious trouble to result, I have felt very grateful for the many changes and improve-ments that have recently resulted from operating exactly as the Houston Equipment Co.,Inc., has operated for some timeDuring the course of the negotiations for purchase of our company during SeptemberMr.R.A.J.Dawson,President of HECO(and now also of Armstrong&Hand, Inc.)specifically instructed me to inform all of our shop employees that he wanted all of themto remain,that they would get raised to the HECO level,be able to make at least 44hours a week(instead of 40), and that early-in-the week overtime would not be nullifiedby end-of-week layoff, etc.Iimmediately told the men of those changes, which were put into effect as soon asA & H became a completely owned subsidiary of HECO on October 13, 1951.The former owners had lied to the new purchasers about the union organization takingplace in the shop,and the election notice came as a complete surprise shortly afterthe management changed.The new owners were very seriously set back by the Union issue because they loststock pledges from people who had been told previously that there was no labor issue.Mr. Dawson also suffered a serious back fracture on November 27, 1951,and has beenvery handicapped in placing the balance of the stock issue authorized to buy and absorbA. & H.As soon as the election was decided Mr. Dawson and I agreed to start bargaining andat first session were presented with an extremely rigid contract which we agreed tostudy.At the second session in response to Houser's false accusations,Mr. Dawson toldHouser and the shop representatives that A. & H.would agree to sign an agreementequivalent to the least favorable agreement Houser had negotiated with any of the othershops,provided that Houser quit agitating and lying to our men. We also asked forHouser to furnish us other labor agreements he had worked up with other parties andhe agreed to do soIfeel that no greater evidence of early good faith could have been given by Mr.Dawson,and I thought that Houser and I could continue to work out the details.Houser later stated in later sessions(and in the presence of witnesses), that thenew wage rates were ample and that the only real issue was the check off. When we toldhim we would not grant this he immediately threatened to strike the plant.Houser hadvoiced veiled threats even during the first meeting,but he broke off negotiations onthe checkoff issue himself and stalked out saying the strike would definitely be calledas soon as he had Grand Lodge permission.Mr Dawson and I called the men together and told them we were sorry that Houserhad broken off and that we now had to speak to them direct.We told them the wholenegotiation history, told them we hoped that they would not leave,and that if they did wewould continue to operate anyway. ARMSTRONG & HAND, INC.437Since that time Houser has falsely accused the management of several things, hasrepeatedly threatened to strike our plant within days,and has lied to the men in accusingus of breaking off negotiations.Ican prove that he did these things and that he hadseverely handicapped our operations.SinceMr.Dawson is still trying to sell stock in order to pay bills that are nowmonths old, Houser's actions are very harmful because Mr.Dawson must honestly admitthe remote possibility of a strike to all to whom he attempts to sell stock.Hence Houser's actions constitute a very definite threat to the jobs of the men he issupposed to be representing.Iam completely out of patience with his crude attempts toalienate me from my friends of long standingJustMonday morning he called me and told me that a strike was set for Wednesdayunless we sent him a contract by that date.I called the men together and they told me nostrike vote had even been taken,that they did not want to walk out,to strike,or to causeany trouble.They said Houser had accused myself and Mr.Dawson of untrue things andI told them the truth of the whole situation.Our union employees have no grievance at all as far as I can see and are now not onlydoing much better than ever before,they are also making more than men at Long Reachand other large firms.IfHouser and other men will stop forming trouble I do not thinkwe will have the slightest difficulty.If the men go out on strike I do not think we willhave the slightest trouble of getting good non-union men at our$2.50- $2.00present toprates that are now limited only by the men being nagged at and also by our presentlagging common stock sales.We are sending you copies of other letters previously sent to Houser giving him fairwarning and telling him that we were fed up with his actions.We suggest that you beginassembling a file on this case so as to be able to quickly process our unfair laborcharge.Please do not construe this an appeal for mediation by your agency or any other federalagency,we just want to inform you of the facts in the case and file the charge so as toget someone to replace Houser and then carry on honest and straight forward relationswith our union employees.Very truly yours,ARMSTRONG & HAND, INC.Walter F PrikrylManagerThough Prikrylpictures Houser as an irresponsible rascal in the above letter he apparentlyhad a change in viewpointby the time of the hearingherein wherehe testifiedon direct exam-ination asfollows asregards Houser's conductat the meetings he personally participated in:Q. Just explain to the Courtthemannerof conduct of Mr.Houser in the meetingswhen you allwere there.Was he calm, cool or collected,or in your own words explainwhat he said and how he actedA.Well, I think heacted allright.There wasno raisingof voice or anything, justsitting down at the table and discussingthe problems.Q.Was there anybody on yourside that was threateningto throwpeople in bayous oranything?A.No, sir,not that I recall.In spite of the bitterness that had developed between the representativesof the Union andthe Respondentwhich is amplydemonstrated above they met againon February 27, 1952.Present and representing their respective principals were the following:R. A. J. Dawson,president,WalterF.Prikryl. plant manager, and Tom Evans,the plant superintendent forthe Respondent,and A.H. Houser,business agent,Hampton, his assistant,and the followingemployees of the Respondent who were membersof the shopcommittee:Messrs.Faust,Green,and Galla for the Union.As the undersigned sees it the parties met in an atmosphereof hostility.There wasconsiderable name-calling and veiled and open threats made backand forthbetween the individuals present.For example,Houser on the one hand threatenedtostrike the plant unless there was some agreement reached on a contract,and on theother Evans,a representativeof theRespondent,threatened to throw Houser into a nearby"bayou." It was in the light of suchan atmosphere that this,the final bargaining meetingbetween the parties, was held283230 0 - 54 - 29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the onset of the meeting Houser presented to the Respondent a new proposal in whichthe Union had withdrawn many of its original demands, and made numerous concessions to theRespondent. For example, in the new proposal the' Union deleted its request for union senior-ity and dues checkoff. During the course of the meeting the Union made the following con-cessions to the Respondent:(1) As regards its original demand for six paid holidays(2) Agreedto insertthe phrase "ability and skill" in conjunction with itsproposal asregards seniority in the event of a layoff.(3) Deleted provisions as regards"apprentices"thatwere in its original proposal.(4) Agreed to lower its request for hourly wage increases to 5 cents per hour.(5) Deleted its request for 3 weeks'paid vacation for employees with 10 years'service.(6) Agreed to delete from its original proposal article XIII"Supervisors shall not use thetools of the trades other than to instruct"in return for a"No strike-no lock-out" clause inthe contract.(7) Agreed to reduce callout time from 4 hours to 2 hours.As the undersigned interprets the record, the parties had reached a tentative agreementon all of the points in the Union's proposals except as regards "discharge for cause " TheRespondent insisted on being permitted to discharge with or without cause, and the Unionwanted a clause in the contract that spelled out, so to speak, "just cause," which the Unionconsidered vital to its existence as a labor organizationAccording to Houser,the proposal submitted to the Respondent at this meeting togetherwith the concessions it made was not as good a contract from the Union's point of view asitsLong Reach Machine Company contract which, as pointed out above, was referred to byDawson at an earlier meeting as being satisfactory to the Respondent.In spite of the deletions in the Union's new proposal and the concessions it made to theRespondent at the meeting on February 27, 1952, the Respondent flatly refusedto sign anagreement embodying the matters agreed upon or to even offer a counterproposal in lieuthereof.At thispoint in the meeting the Union,speaking through Houser,told the repre-sentativesof the Respondent that it was the Union's position that the Respondent eithersign a contract or present a written proposal as it had promised to do or the Union would"throw up a picket line." As indicated above, the Respondent refused to accede to eitherof the Union's demands and at this point the meeting broke up. According to Houser, whentheRespondent flatly refused to sign any agreements with the Union,in the face of the factthat the Union had made many concessions and receded from its original demands as regardsthe checkoff of union dues, he then told the Respondent's representatives that the Unionwould,under the circumstances,reinstate its request for dues checkoff.The Union did not immediately establish its picket line around the Respondent's plantafter the above meeting as was its intention, but waited until March 10, 1952, in the hopethat in the interim the Respondent would change its position. At the time the picket linewas established the Respondent had approximately 20 employees. Of this number only 3 or4 refused to cross the picket line.After the picket line was established the Respondent sent the following letter which isdated March 10, 1952,to L. M.Fagan, Grand Lodge representative,in Forth Worth,Texas.Since this letter is likewise a part of the overall picture, the undersigned feels that it tooshould be inserted herein It follows below:ARMSTRONG AND HAND, INC.Founders,Engineers and Machinists2701 Foote StreetHouston 10, TexasMarch 10, 1952Mr. L. M. FaganGrand LodgeRepresentativeInternational Association of Machinists108 E. Ninth St.Fort Worth, TexasDear Sir:We regret that due to your Mr. -A. H. Houser's repeated and deliberate misrepresen-tations to our union employees, his refusal to bargain,and his constant unauthorizedstrike threats we are compelled to ask you to replace him. ARMSTRONG & HAND, INC.439Our management has been fair to the men and expressed an early willingness to signa labor agreement fair to all parties. We feel that Houser's actionshave veryseverelydamaged both the company and the unionemployeesand that hiscontinuedinciting oftrouble is helping no one.Ifwe are compelled to negotiate further with Houser or other untrustworthy individualswe will in the future do so only with all of our union employees present.We plan on keeping our twenty man job shop operating regardless of whether Housercalls the union men out or not.Our wages are good and we are determined to treateveryone fair as it is a matter of company policy to do so.We are enclosing a copy of our letter of February 26, 1952 to the National Labor Re-lations Board.Very truly yours,ARMSTRONG & HAND, INC.Walter F. Prikryl,ManagerOn this same date, March,10, 1952,the Respondent posted on its bulletin board in theplant a document which it styled"Articles of Agreement Between Armstrong&Hand, Inc.and Armstrong&Hand,Inc.,Employees."Since this"agreement"clearly indicates theattitude and/or "frame of mind"of the Respondent's officials at the time,the undersignedfeels that excerpts therefrom should also be inserted herein since they too are a part ofthe overall picture and have a bearing on the undersigned's ultimate findings herein. Thepreamble is the most interesting,it reads as follows:PREAMBLESection 1.This unilateral (one-ways agreement consists of a set of guarantees grantedby Armstrong and Hand, Inc,to it`s' shop,employees in order to assure them that thecorporation is anxious to leach a leasonable working agreement with them even thoughthe LAM union business agent'sUpposedly representing them has prevented sensiblebargaining and relationshipsThe corporation is asbf thisdate filing an "unfair practice charge"against A. H.Houser withthe Natia`tai Labor Relations Board,but the charge is againstA. H. Houser,not againstthe A&H shopemployees.The corporation is also asof thisdate informingHouser's union superiors of his actions and asking them to conduct any future officialunion bargainingwith the A&H management.Section 2.The intent and purpose of this agreement is to promote,improve,and main-tain industrial,economic and harmonious relationships between the corporation and itsemployees.The agreement inter alia reiterates and reemphasizes the rules, regulations,and scaleof wages in force at Heco as described above,and whichwere posted on the Respondent'sbulletin board on December19, 1951.The last article in the agreement is of particular importance in the considered opinionof the undersigned since It clearly indicates to the Respondent's employees that certainalleged benefits promised them in the agreement will be taken away from them if the Re-spondent should enter into aformal contract with the Unioh.Since this part of the agreementspeaks for itself,it likewise is setforth below:ARTICLE 14Term of AgreementThis set of guarantees will be continued by the corporation except as noted belowuntilMarch 1, 1953,atwhich time the management will be glad to make another setof guarantees. 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn the event that an official union contract is signed by the corporation with a recog-nized labor organization,said official contract will cancel this agreement by the cor-poration,however,the corporation does not obligate itself by making this agreementto give the same or comparable guarantees in any official union contract signed. [Em-phasis supplied.]The corporation still recognized A. H. Houser and the IAM as official bargainingagent for the employees,but by no means feel obligated to grant in an official unioncontract the guarantees granted in this agreement.Such guarantees as granted in anyfuture union contract are still to be bargained out between the corporation and anauthorizedbargaining agent.[Emphasis supplied.]Signed, this 7th day of March, 1952.BY:ARMSTRONG AND HAND, INC.,Walter F.Prikryl, Mgr.Shortly after the Respondent sent the above letter to the Board's office in Houston,Houserand L.M. Fagan, the Grand Lodge representative of the Union, who had been called in onthe case by Houser,called on Clifford W. Potter,Officer-in-Charge of the Board's Sub-regional Office in Houston.and discussed the situation with him.Shortly thereafter Potterwrote the following letter to the Respondent,which in the considered opinion of the under-signed well states the status of the negotiations between the Union and the Respondent as ofthe date of their last meeting,February 27, 1952.Mr. R. A. J.Dawson, PresidentArmstrong&Hand, Inc.2701Foote StreetHouston, TexasRe: International Association ofMachinists.District No. 37(Armstrong 84 Hand, Inc.)Case No. 39-CB-32DearMr. Dawson:In connection with the above captioned matter,I have metwith Mr.A. H. Houser andaccordingto Mr.Houser,agreement on most of the provisions of the contract had beenreached prior to February27.As of February 27there were two points in issue andthese points were:"checkoff'and "list of immediate discharge offenses."Iam informedbyMr.Houser that the union in the interest of obtaining a contracthad notified the company of its willingness to withdraw its demandfor check-off andif this is the case then the only issue in theway ofgetting a complete contract wouldbe the issue of whether or not the reason of immediate discharge offenses is subjectto negotiation.Itseems obvious to me that this list is subject to negotiations since it affects termsand conditions of employment and the union is certified as the bargaining representativeof the employees and under the law there should be bargaining on matters which have todo with theterms andconditions of employment.In view of the fact that the union stands ready and willing to continue to bargain withthe employer it seems to me that further bargaining should take place.Isuggest therefore that the parties resume contract negotiations and for the timebeing I will await further developments.Sincerely,Clifford W.PotterOfficer-in-ChargeOn March 25,1952,Houser accompanied by Fagan called on the Respondent,and mel withPresident Dawson.At this meeting Fagan,who acted as spokesman for the Union, attempted ARMSTRONG & HAND, INC.441to "iron out" the difficulties between the parties and endeavored to reach some sort of anagreement with Dawson as regards signing a contract, but to no avail, and his efforts cameto naught. The upshot of the affair was that Dawson flatly refused to sign a contractof anykind with the Union. His refusal is best told in his own words:Q.Have you ever absolutely refused to negotiate a contract with Mr.Houser?A.Yes.Q.Whatdate was that?A. It was the 25th of March 1952.Q. Is that when you had the picket line out there?A.Yes.Q.Had I advised you or Mr. Rice and I advised you in our opinion you didn't have tonegotiate as long as there was a picket line there?A.You did.Q.Didyou request them to take that picket line down and then you would negotiatewith them?A. I did.The meeting with Dawson having come to naught. Fagan filed the charge upon which thecomplaint herein is predicated on March 25,1952.Since that date the parties have not met,and though the record indicates that the Union has expressed its desire to resume negotia-tions to Mr. Clifford M. Potter. Officer-in-Charge of the Board's Houston, Texas, office,nothing has come to pass as of the date of the close of the hearing herein.Concluding FindingsThe foregoing are the facts as the undersigned has found them from the record consideredas a whole. From these facts he concludes and finds that the General Counsel has sustainedthe burden of proof of the allegations in his complaint by a preponderance of the reliable,probative,and substantial evidence when considered in the light of the record as whole.Many factors have entered into the undersigned, s 'findings and conclusions. They are dis-cussed and disposed of below.Unfortunately for all concerned the negotiations between the parties commenced in anatmosphere of belligerency, hostility, and distrust which never abated throughout the entirecourse of their attempts to reachan agreementsThe record clearly shows that the Re-spondent,speaking through President Dawson, either wittingly or unwittingly created asituation that is almost unbelievable at this late date, by insisting upon and actually puttinginto effect the working rules and causes for discharge described above, in the face of (1) itsagreement of October 23, 1951, to refrain from such action until it had first discussed suchmatters with the Union; (2) a certification of the Union as the exclusive representative ofitsemployees for the purposes of collective bargaining; and (3) the protests of the Union'srepresentative at the meeting between the parties on December 19, 1951. shortly beforethe_ above notices were posted. Even a cursory examination of therules andcauses fordischarge by a person totally unfamiliar with labor-management relations could sensetheir significance since they clearly and in understandable English provide for and in factdo relate to immediate changes in the wages, hours, and other conditions of employmentof the Respondent's employees. That being the case, and the further fact that it was ad-mittedly unilateral action on the part of the Respondent would seem to be enough, but sincethe Respondent has in its brief questioned this conclusion and its legal effect on the under-signed's ultimate disposition of the issues herein, then there must of necessity be moreanon as to this.6The record shows, and the undersigned has found above, that the bargaining sessions be-tween the parties, with one exception, were marked with considerable bitterness. It is not theprovince of the undersigned to comment at length on this phase of their relations or to assumethat he is qualified to assess the responsibility of either party for the resulting situation.Suffice it to say that such sessions are ofttimes acrimonious, and the tempers of those in-volved tend on occasion to become "overheated," so to speak. But it also must be remem-bered that they rarely meet in the atmosphere of a Ladies' Aid Society and in accordancewith the niceties advocated by an Emily Post or Robert's "Rules of Order." Experience hasshown, however, that in the vast majority of cases the negotiators eventually resolve theirdifferences and reach an agreement satisfactory to all concerned, which is as It should beand thus the end purpose of the Act is accomplished. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the foregoing documents are considered item by item,clause by clause,rule byrule,and particularly in the light of the disparaging statements therein as regards theabilityof the employees, chosen and certified agent to properly function as such, it is ap-parent that there remained little to discuss and bargain about between the Respondent andthe Union. Therein lies the vice of this unilateral action by the Respondent Here lies thegamut of any collective-bargaining agreement that the parties might possibly discuss amongstthemselves. To put it otherwise and to borrow a phrase from the vernacular of the day, the"guts", if you please,of any collective-bargaining agreement are unilaterally disposed of bytheRespondent before it even sits down to discuss the terms of the type of agreement theAct presupposes the parties will attempt to negotiate.Moreover,the Respondent's actionon this score shows a complete rejection and total disregard of the fundamental principlesof "collective bargaining"as defined by the Board with the approval of the courts in a longline of cases too numerous to mention or to cite excerpts therefrom in this,an already toovoluminous, report. Suffice it to say that this action on the part of the Respondent consti-tutes indicia of its refusal to bargain in good faith with the Union.7Now as to the main contention of the Respondent as indicated by the testimony of Dawsonat the hearing herein,and as set forth and amplified at length in its brief, that the promul-gation of- the above-described rules,regulations,etc., on December 19, 1951,was nothingmore than a formal announcement of policies which it had initiated before the Union cameinto the--picture,and consequently its action in this regard was not violative of the Actbecause it'was in effect an accomplished fact and hence could not be construed as conducttimed-with the intent of undermining the position of and to circumvent the certified bar-gaining'agent.ItcitesBurns Bricks and other cases along that line as authority for itsposition in this regard.The undersigned is familiar with these cases and their holdings,and is convinced and finds that the Respondent's citation of them as authority for its posi-tion in thisregard iswithoutmerit for thesimple reasonthat the factual situations in thecited cases are not applicable to the situation with which we are faced herein.Let us first consider the Respondent's contention that it first advised the employees ofitsplan to better their working conditions sometime in the latter part of September 1951when Dawson told Prikryl to tell them that if Heco took over the plant it would bring theirworking conditions up to the standards then in effect at Heco It must be remembered thatat that time Dawson was a complete"stranger,"so to speak,insofar as the Respondent isconcernedHe was nothing more or less than a prospective purchaser of the Respondent'sassets.He could neither bind Heco in the future nor the Respondent by his statements.Prikryl legally had no standing at all. Hence Dawson's remarks if they meant anything atallcould,by the very nature of things as they then existed, be nothing more than mere"puffing."The speech of Dawson to the employees on October 23, 1951, presents a somewhat dif-ferent picture than Dawson's conversation with Prikryl in September 1951 From what theundersigned gathers from the record Dawson told the employees at that time that the newmanagement intended to bring their working conditions up to the standards then in effectatHeco. This contention might have some weight if the Respondent had done so prior toOctober 23, 1951, assuming of course that the Respondent was in fact without knowledgeof the concerted activities of its employees, concerning which both Dawson and Crumpdenied at the hearing herein. Though the undersigned is not entirely persuaded that Dawsonpersonally knew nothing of the union activities of the employees prior to October 19, 1951(the date he insists was the first time he was aware of the fact), particularly in view of histestimony that he had discussed the conditions in the shop with Prikryl at some lengthbefore October 15, 1951, nevertheless he accepts the Respondent's contention in this regard.The gravamen of the Respondent's theory in this regard is the fact that at the meeting in theoffice of the Board's Subregional Office in Houston on October 23, 1951, it entered into anagreement with the Union to the effect that if the Union would agree to withdraw its petitionfor an election to save it from embarrassment with new and prospective stockholders it inturn would agree to a consent election at a later date and refrain from changing workingconditions in the plant without first consulting on the matter with the Union7 To cite but a few cases see the following: (1) As to the unilateral inauguration of employeebenefits by an employer, without the consent of the bargaining agent and prior to impasse,N L. R B. v.Crompton-Highland Mills,337 U.S 217, 224;N. L. R. B.v. Barrett Co., 135F 2d 959, 961(C. A. 7); N. L. R. B. v.Andrew JergensCo., 175F 2d 130, 136(C. A. 9),certiorari denied 338 U. S. 827;N. L. R. B.v Tower Hosiery Mills, 180 F. 2d 701, 703,(C.A.4);and(2)as regards the overall picture see Medo Photo Supply Corporation v.N. L R. B.,321 U S.678, and cases cited therein.iSee Burns Brick Company, 80 NLRB 389. ARMSTRONG & HAND, INC.443In the considered opinion of the undersigned the Respondent comes now with bad grace atthis late date to complain of the Union's insistence that it carry out not only its part of thebargain,but its statutory duty as well to bargain with the Union,the certified representativeof its employees at all times material herein,as regards their wages,hours, and otherconditions of employment.The Respondent seems to forget that it made a "bargain," so tospeak,with the representative of the Union,in fact it not only asked for the bargain butentreated the Union as well to temporarily abandon its right to persuade its employees tojoin the Union, to withdraw its, petition for an election, which the Union did, all of whichhave been thoroughly discussed above.A pert of that bargain was that the Respondent wouldnot unilaterally change any of the working conditions in its plant without first discussing itsintent in this regard with the Union.This agreement-it chose to ignore by its unilateralaction on December 19, 1951.Itmatters not a whit that'at the time the Respondent madeitsbargain with the Union's representative on October 23, 1951, the Union was not yet thecertified bargaining representative of its employees,for the simple reason that it admittedlydid represent at that time a substantial number of them'and a question concerning repre-sentationwas then pending before the Board.Hence the Respondent was on notice then andthere that its employees were engaging in protected concerted activities,and it was undera legal obligation to refrain from interfering with,coercing,or restraining them in anymanner in their attempt to exercise the rights guaranteed them by Section 7 of the Act.Again,by agreeing to refrain from promulgating or initiating changes in the working con-ditions of its employees without prior consultation with the Union, it waived any defenseto these proceedings it might possibly have had on the theory that Dawson's speech to theemployees on October 15, 1951, was notice to the employees that the new owners, that is,the Respondent herein,expected to initiate changes in their working conditions in the future.Standing alone such conduct is in and of itself an unfair labor practice(for an employer tochange working conditions during periods of concerted activities) and has been so found bythe Board and the courts in a long line of decisions.Their reasoning in this regard predicatedon the fact that such conduct tends to undermine and thwart the statutory right of employeesto engage in concerted activities for the purpose of selecting a representative of their ownchoosing as guaranteed them in Section 7 of the Act Accordingly the undersigned findsthatby the conduct described above the Respondent violated Section 8 (a) (1) of the Act.The undersigned is not unmindful of the fact that the complaint does not specifically allegethat the conduct described above is independently violative of Section 8 (a) (1) of the Act,buteven so it is part and parcel of the 8 (a) (5) and broad 8 (a) (1) allegation in that itclearly is indicia of the Respondent's refusal to bargain.A further factor that indicates the Respondent's bad faith is the fact that it never at anytime presented a written counterproposal for the Union's consideration though it was re-quested to do so on more than one occasion by the representatives of the Union. As a matterof fact the record clearly indicates that it not only flatly refused to do so, but insisted thattheUniondo all of the proposing in this regard bysubmittingto it the most unfavorablecontracts,,ithad ever executed in the Houston area.Such an attitude clearly indicates thatthe Respondent never intended to enter intoan agreementwith the Union That such conductisviolative of the Act is well settled as numerous decisions of the Board and the courtsamply demonstrate and have so held.9Finally,:i£, indeedmore were necessary to find that the Respondent has refused to bargainingood faith with the Union, is the admission of President Dawson that he told the Union'srepresentatives at`thetr last and final meeting on March 25, 1952,that he would not negotiatefurtherwith the Union as long as it maintained its picket line at the Respondent's plant.This is a clear violation of the Act. The Board has held in numerous cases that an employerisnotrelieved,of his duty to bargain with the certified representative of his employeesduring the pendency of a lawful strike.io It matters not a whit that the strike was an abortivesort of an affair and only 3 or possibly 4 of the employees refused to cross the picket line,since a strike has been defined as concerted activity where more than 1 employee is engaged.There=yet remains to be disposed of the allegation in the complaint that the Respondentindependently violated Section 8(a) (1) of the Act by promulgating and maintaining a ruleprohibiting its employees from engaging in union activity on company time and on companyproperty.The rule referred to is set forth in the rules and regulations referred to abovethat were posted on the Respondent's bulletin board in its plant on December 19, 1951. SincetheRespondent in effect admits that it promulgated and has since maintained such a rule,and offered no defense for its action in this regard at the hearing herein,the undersigned9See Landis Tool Company, 89 NLRB 503; N. L. R. B. v. O'Keefe and Merritt Mfg. Co.,178 F. 2d 445 (C. A. 9).iOSeeOld Town Shoe Co.,et al.,91 NLRB 240, and cases cited therein. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinds that by such conduct it independentlyviolatedSection 8(a) (1) of the Act.It is wellsettled"that the right of employees to assemble for the purposeof self-organization,guaranteed in Section7of the Act,isparamount over the bareright ofan employer tocontrol the use of his property,when the two rights are in conflict."uThe Respondent at the hearing herein andin itsbrief raises other issues such as theproprietyof the Unionplacing a picket line around the Respondent's plant,on the theorythat Houseracted on hisown in this regard anddid not followthe wishes of the Respondent'semployees.At thehearing herein the Respondent attempted to prove its contention in thisregardby offeringcertaindocumentary evidence in the form of affidavits of a few of itsemployees as regards the internal affairs ofthe Union.The undersigned upon proper objec-tionby the GeneralCounsel refused to permit the Respondent to present evidence to sustainits contentionin thisregard,but did permit its counsel to make offers of proof,all of whichwere rejectedby him, and exhibits identified and offered to further sustain its contentionwere likewise rejectedand placedin the"RejectedExhibit"file,which of course constitutesa part ofthe officialtranscriptof theproceedings herein.The undersigned's reason forrejectingthisline ofinquiry was that hefelt that itwas not onlyirrelevant,immaterial, andincompetent,but that it involved the internal affairs ofthe Union which areof course imma-terial in cases of this nature.Sufficeit to say in this regardthat in thisproceeding it wasthe Respondent alone who was on trial and notthe Union,there being no charges or a complaintbased thereon before the undersigned for his considerationthen or at any time in thisproceeding insofar asthe officialtranscriptof therecordis concerned.There yet remains stillanother phase of theproceedingsherein which the undersignedfeels should at least be commented upon, and thatis the testimony of Dawsonas regardsHouser's alleged failure to refer competent and skilled machinists to the Respondent foremployment.Though theundersignedis convincedthat Dawson's testimonyin this regardiswhollyImmaterial and has no bearing upon the issues,nevertheless he feels that inviewof such testimonyand the statements madeby theRespondentin its "notices"of rules,etc., posted on its bulletin board on December19, 1951,and the correspondence offered andreceived in evidence,and commented on above at somelength, thatperhaps it does deservesome mention herein.Even thoughthe undersignedconsiders Dawson's testimony in thisregard aswholly immaterial,nevertheless it does indicate his state of mind throughout theentire periodof thenegotiations that commenced on December19, 1951. To begin with, thereisno substantial evidencein therecord that the Respondent ever requested Houser oranybodyelse connectedwith the Union to furnish it with skilledcraftsmen.Certainly notDawson,since hewas injured on November27 and didnot returnto the plant untilsometimearound December15, 1951.Moreover,the Unionwas not certified as the bargaining agentof theRespondent'semployees until December10, 1951. Again it would have been pre-sumptuous,to say theleast,on Houser's part todispatch men to theRespondent's plantabsent a request todo so,let alonethe illegalityof any suchaction by Houser if he or theUnionwere to assume the inherent right of the Respondent to select its own employees.Upon all of the above the undersigned finds that the Respondent's entire courseof conductin its bargaining relationshipwiththe Union at all times displayed a fixed intention merelytopreserve the appearance of bargaining while avoiding any actual negotiations in goodfaith orefforts to reach a mutuallysatisfactoryagreementwith the Union. Consequentlyhe finds thatthe Respondentby theconduct described above violated Section 8(a) (5) and (1)of the Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above, occurring in connectionwith the operations of the Respondent set forth in section I, above, have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the undersignedwill recommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policiesof the Act.n See W.T. Carter andBrother,et aL, 90 NLRB2020;A. S. Beck Shoe Corp., 92 NLRB1457. WAGNER IRON WORKS445Ithas been found that the Respondent has refused and is continuing to refuse to bargaincollectively with the Union as the certified exclusive representative of the employees in anappropriate unit. The undersigned therefore shall recommend that Respondent,upon request,bargain collectively with the Union as such representative and, in the event that an under-standing is reached,embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed,the commission of similarand other unfair labor practices may be anticipated.The remedy should be coextensive withthis threat.The undersigned shall,therefore,recommend that the Respondent cease anddesist from in any manner infringing upon the rights of employees guaranteed in Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.District Lodge37, InternationalAssociation of Machinists, AFL, is a labororganiza-tion withinthe meaningof Section 2 (5) of the Act.2.Armstrong& Hand,Inc., is engaged in commerce within the meaning ofthe Act.3.Allproductionand maintenance employees,including truckdrivers,of Respondentemployedat its Houston, Texas, plant, exclusive of office clerical employees,watchmen,guards, professional employees,foundry employees, all other employees,and supervisoryemployees,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.4.DistrictLodge 37, International Association of Machinists,AFL, was onDecember10. 1951, thecertified exclusive representative of all employees in the aforesaid appro-priate unit for the purposes of collective bargainingwithin themeaning of Section 9 (a) oftheAct.Respondent Armstrong&Hand, Inc.,from December19, 1951,and at all timesthereafter,by refusing to bargain collectivelywith DistrictLodge 37,International Asso-ciation of Machinists,AFL, hasengaged in and is engaging In unfair labor practices withinthe meaning of Section8 (a) (5) of the Act.5.By interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section 7of the Act.Respondent has engaged in and is engaging inunfair labor practiceswithin themeaning of Section 8 (a) (1) ofthe Act.6.Theaforesaid labor practices are unfair labor practices within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication.]WAGNER IRON WORKS,a corporationandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOWAGNER IRON WORKS,a corporationandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOandBRIDGE, STRUCTURAL & ORNAMENTAL IRONWORKERS SHOPMEN'S LOCAL 471 (AFL),. Party to, theContractandThe "TEMPORARY COMMITTEE," InterestedPartyand"THE EMPLOYEES' INDEPENDENT UNION OFWAGNER IRON WORKS,Interested Party